DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 1/18/2022 have been considered. Claims 1, 3, 5, 10, 15-17, and 19-20 have been amended. Claims 1-20 remain pending in the application.
Allowable Subject Matter
Applicant’s amendments have overcome each and every 112b rejection and prior art rejection set forth in the Non-Final Rejection filed 8/17/2021. Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The combination of structure present in Claims 1, 6, and 10 along with the amended language was not found in the prior art of record. In particular, the limitation that “the first recess is configured to at least partially receive an ear cup of a pair of over-ear headphones; and the first channel is configured to at least partially receive a headband of the pair of over- ear headphones” in combination with the other structure disclosed in Claims 1, 6, and 10 was not found in the prior art of record. Finally there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of Claims 1, 6, and 10 may be reasonably set forth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673